Per curiam

The. only thing now to be considered, is, whether the plea of fully administered, were true at the time it was pleaded — not whether it be true at this time. A<>d as it appears that assets, to more than the. amount of Hot demand, have been expended sine this plea, in tne discharge of judgments obtained since the pleading there* *344of, ihe pica of course, could not he true when pleaded.— The Plaintiff had judgment.
Note — Vide Evans v. Norris’s Admr's. post 411. Surv. Partners of Mc. Yaughton and Co. v. Blorker's Admr. post 117. Churchill and Lamotte v. Cameron, Conf. Rep. 555, S. C. 1 Murphey 39. Collins v. Underbill’a Ex'r N. C. L. Repos. 579.